                 Case 19-50299-BLS        Doc 36    Filed 10/14/20      Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

     WOODBRIDGE GROUP OF COMPANIES,                        Chapter 11
     LLC et al.,

                                     Remaining Debtors.    Case No. 17-12560 (BLS)

     MICHAEL GOLDBERG, as Liquidating Trustee
     of the Woodbridge Liquidation Trust, successor
     in interest to the estate of WOODBRIDGE
     GROUP OF COMPANIES, LLC
                                                           Adv. Proc. No.: 19-50299 (BLS)
                                     Plaintiff,

     v.

     THOMAS FURMAN,

                                     Defendant.

                               SUBSTITUTION OF ATTORNEYS

          The undersigned hereby consent to the substitution of Geoffrey G. Grivner, Esq. and

Mark Pfeiffer, Esq., in place of Mary F. Caloway, as attorneys for Thomas Furman

(“Defendant”), in the above-captioned Chapter 11 case.

WITHDRAWING:                                       APPEARING BY SUBSTITUTION:

BUCHANAN INGERSOLL & ROONEY                        BUCHANAN INGERSOLL & ROONEY
PC                                                 PC


     /s/ Mary F. Caloway                                  /s/ Geoffrey G. Grivner
     Mary F. Caloway (3059)                               Geoffrey G. Grivner (4711)
     919 N. Market Street, Suite 990                      919 N. Market Street, Suite 990
     Wilmington, DE 19801                                 Wilmington, DE 19801
     Tel: (302) 552-4200                                  Tel: (302) 552-4200
     Email: mary.caloway@bipc.com                         Email: Geoffrey.grivner@bipc.com

                                                          Mark Pfeiffer (Pro Hac Vice Pending)
     Attorneys for Thomas Furman                          50 S. 16th Street, Suite 200
                                                          Philadelphia, PA 19102
                                                          Tel: (215) 665-8700
     Dated: October 6, 2020                               Email: mark.pfeiffer@bipc.com
                 Case 19-50299-BLS   Doc 36   Filed 10/14/20   Page 2 of 3




                                                  Attorneys for Thomas Furman


                                                  Dated: October 14, 2020




                                          2
017297.01611/21501629v.1
                Case 19-50299-BLS        Doc 36     Filed 10/14/20    Page 3 of 3




                                      Certificate of Service

        I, Geoffrey Grivner, do hereby certify that on the 13th day of October, 2020, I caused a

copy of the foregoing Substitution of Attorneys to be served upon interested parties via ECF

notification.




Dated: October 14, 2020
                                      BUCHANAN INGERSOLL & ROONEY PC

                                      /s/ Geoffrey G. Grivner
                                      Geoffrey G. Grivner (4711)
                                      919 North Market Street, Suite 990
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 552-4200
                                      Facsimile: (302) 552-4295
                                      Email: geoffrey.grivner@bipc.com
                                      -and-

                                      Mark Pfeiffer, Esq. (Pro Hac Vice Pending)
                                      BUCHANAN INGERSOLL & ROONEY PC
                                      50 S. 16th Street, Suite 200
                                      Philadelphia, PA 19102
                                      Telephone: (215) 665-8700
                                      Facsimile: (215) 665-8760
                                      Email: mark.pfeiffer@bipc.com


                                      Counsel to Thomas Furman
